Citation Nr: 1523421	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2014, the Veteran was issued a rating decision proposing to reduce his rating for voiding dysfunction as a residual of his prostate cancer from 100 percent to 60 percent.  This reduction was implemented in December 2014.  The record contains a statement from the Veteran dated in August 2014 (but not indicated as having been received by VA until December 2014) requesting that he be scheduled for a personal hearing on the reduction proposal issue.  The record does not indicate that this hearing was ever scheduled.  The Board does not have jurisdiction over any matter related to the rating reduction, but the Board will refer to the AOJ the matter of determining whether an RO hearing on the reduction issue was warranted.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or as related to his presumed in-service Agent Orange exposure.  

With respect to the secondary service connection theory of entitlement, the Veteran contends that, while he was diagnosed with both diabetes mellitus and hypertension in 2009, he was notified in 2004 that his blood sugar levels were elevated.  He has submitted the 2004 blood test as evidence of the elevated blood sugar at that time.

No opinion has been obtained with respect to this issue, but one is necessary.  Therefore, the Board finds it necessary to remand this case for an examination and etiology opinion.  

Finally, while these claims are on remand, any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims folder.

2.  Following completion of the above, arrange for the Veteran to undergo an examination by a qualified examiner to determine whether the Veteran's hypertension is related to his period of service or is secondary to his service-connected diabetes mellitus.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner is asked to provide an opinion addressing the following questions:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or is otherwise related to his period of military service, or in the alternative was caused or aggravated by service-connected diabetes mellitus?  In responding to this question, please review the December 2004 South Georgia Medical Center blood test and discuss the Veteran's contention that he was found to have high blood sugar levels in 2004 (even though he was not diagnosed with diabetes mellitus until 2009).

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his conceded in-service exposure to herbicide agents?  In making this assessment, the examiner is to consider the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.  

The examiner should provide a rationale that fully explains the basis for the conclusions reached.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







